El Juez Asociado Senos Wole,
emitió la opinión del tribunal.
El apelante fue convicto del delito de injuria y calumnia. Dijo: “Usted,” dirigiéndose al Ledo. Vázquez, “y éste,” dirigiéndose a otra persona, “son dos ladrones; ya sabe-mos lo que hicieron en Quebrada Grande.” En la denun-cia por el delito de calumnia se alegaba que con estas pala-bras el acusado imputaba el delito de robo.
El apelante — substancialmente éste es su único señalamiento de error — ataca la suficiencia de la denuncia. No podemos convenir con el fiscal en que la denuncia puede ser sostenida de acuerdo con la sección 2 de la ley de marzo 9, 1911, según aparece en las leyes de dicho año, página 172, ya que en esta denuncia se imputa directamente un delito y no un “relato o historia.” En otras palabras, la denuncia se presenta exclusivamente fundada en la primera sección de la ley, que dice así:
“Se entiende por calumnia toda falsa y maliciosa imputación he-cha de palabra y públicamente contra otra persona natural o jurí-dica, imputándole la comisión de hecho constitutivo de delito.”
El caso de El Pueblo v. Colberg, 24 D.P.R. 673, ilustra este extremo.
Sin embargo, ese caso también resuelve que cuando las palabras usadas son razonablemente susceptibles de ser in-terpretadas en sentido de que imputan un delito, puede sostenerse la denuncia. Las palabras usadas son suscepti-bles de tal interpretación. Ellas imputan directamente al perjudicado que es un ladrón. Si bien las palabras podrían considerarse que son algo ambiguas y como meros epítetos, sin embargo, el innuendo es que el acusado quiso imputar al perjudicado ser un ladrón. En la denuncia había sufi-cientes alegaciones para someter al acusado a juicio. En-; *879tortees tal vez éste nos podría demostrar qne las palabras fueron meros epítetos y qne nadie las entendió como qne imputaban nn delito. En ausencia de tal demostración, ■debe confirmarse la sentencia apelada.
RECONSIDERACIÓN
(Julio 7, 1927)
El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
En respuesta a una moción de reconsideración podemos decir que la convicción en este caso está basada en la teo-ría de que el acusado al llamar al testigo “ladrón” era culpable de injuria y calumnia.
Podría concebirse que otras de las palabras usadas pu-dieron baber limitado o becbo inofensivo el uso .de la pala-bra “ladrón”, pero al acusado correspondía demostrar el uso innocuo de tal palabra.
El apelante abora alega que dichas palabras no fueron oídas por terceras personas. Además del perjudicado, dos testigos declararon baber oído las palabras pronunciadas. El único eríor señalado se refiere a la suficiencia de la de-nuncia y en ésta se alegaba’qué las palabras fueron pronun-ciadas públicamente.

Debe declararse sin lugar la moción.